DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined in this office action.
Claims 1-20 are rejected under 35 USC 112(b).
Claims 1-20 are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Claim 14 recites “one or more computer-readable storage devices”. The published specification at [0120] reads in part: “A computer readable storage medium, including but not limited to computer-readable storage devices as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” This is a clear and unmistakable disclaimer of signals per se for the term “computer-readable storage device”. See MPEP 2111.01, subsection IV.B.
	This interpretation also applies to dependent claims 16-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 14, and 20 recite “the selected objects”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the selected sampling of objects”.
	Dependent claims 2-13 and 15-19 do not resolve the issue and are rejected with the same rationale.

	Claims 1, 14, and 20 recite “the set of quantum maps”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the set of quantum feature maps”.
	Dependent claims 2-13 and 15-19 do not resolve the issue and are rejected with the same rationale.

	Claim 5 recites “the selected sampled objects”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the selected sampling of 

	Claim 18 recites “the computer usable code”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “

computer-readable storage devices”.

	Claim 20 recites “the one or more memories”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the one or more computer-readable memories”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces).

	Examiner Remark: PennyLane includes source code which is linked to on page 2, footnote 4 of PennyLane: Automatic differentiation of hybrid quantum-classical computations. Page numbers for “Bergholm” refer to the page numbers in the PennyLane: Automatic differentiation of hybrid quantum-classical computations document unless otherwise specified. 

	Regarding claim 1, Bergholm teaches
	A method for hybrid classical-quantum decision maker training, the method comprising: (Bergholm, Abstract a software framework PennyLane for optimization and machine learning of quantum and hybrid quantum-classical computations. Introduction, third paragraph indicates that the system may be used to train a hybrid quantum-classical machine learning model.  The “Supervised learning” subsection, see pages 6-7, describes how PennyLane may be used to perform supervised learning. A machine learning model is a decision maker. Page 3, first paragraph of “Examples of hybrid optimization tasks” indicates that the model may be a classifier which predicts a label (i.e., decides which label to assign). Q3b_variational-classifier-iris from the source code provides a worked example where a variational quantum classifier is trained to classify iris data. )
	receiving a training data set; (Bergholm, page 7, right column, second paragraph: "the input-output relation of a training dataset". Codeblock 7, lines 1-4 include “X=…” and “Y=…”. This is a provision 
	# load Iris data and normalise feature vectors
	data = np.loadtxt("data/iris_classes1and2_scaled.txt")
)
	selecting, by a first processor, a sampling of objects from the training set, each object represented by at least one vector; (Codeblock 6, page 7, left column indicates that the model works by providing the input x to the quantum circuit (see line 28) and definition of circuit3 (lines 17-23). As described in the portion of “Quantum nodes” on page 2, the quantum nodes are implemented using variational circuits and that the node computes a function f(x; θ): Rm -> Rn. That is, the input x is a vector. Q3b_variational-classifier-iris provides an example of batch sampling. From Q3b_variational-classifier-iris , page 4:
	    batch_index = np.random.randint(0, num_train, (batch_size, ))
 	   feats_train_batch = feats_train[batch_index]
 	   Y_train_batch = Y_train[batch_index]

Q3b_variational-classifier-iris also samples a subset as a validation set. From Q3b_variational-classifier-iris, page 4:
	# split into training and validation set
	np.random.seed(0)
	num_data = len(Y)
	num_train = int(0.75 * num_data)
	index = np.random.permutation(range(num_data))
	feats_train = features[index[:num_train]]
	Y_train = Y[index[:num_train]]
	feats_val = features[index[num_train:]]
	Y_val = Y[index[num_train:]]
Either a sample batch or the validation set could be taken to be “a sampling of objects from the training set”.)
	applying, by a quantum processor, a set of quantum feature maps to the selected objects, (Bergholm, page 7, left column, Codeblock 6, lines 17-23, applying the quantum circuit teaches both the quantum processor and applying the set of quantum feature maps in further view of page 3, left column, footnote 4 teaching: "can also be interpreted as a feature map that maps x to the Hilbert space of the quantum system". This step corresponds to the statepreparation from Q3b_variational-classifier-iris, pages 1-2:
def statepreparation(a):
		 """Quantum circuit to encode a positive, normalized 4-d vector
		 into the amplitudes of 2 qubits.
		 Args:
			 a: feature vector of rotation angles
		 """
		 # encode absolute values
		 qml.RY(a[0], wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[1], wires=1)
		 qml.CNOT(wires=[0, 1])
		qml.RY(a[2], wires=1)
		 qml.PauliX(wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[3], wires=1)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[4], wires=1)
		 qml.PauliX(wires=0)
)
	evaluating, by a quantum processor, a set of parameters for a quantum feature map circuit corresponding to at least one of the set of quantum feature maps; (Bergholm, page 1, Figure 1 teaches such evaluation being made on the quantum node/processor on the right, and in the machine learning example at page 7, Codeblock 6, lines 14-23,28 teach applying said evaluation by a call to the quantum processor. The set of parameters is specified by “var” (see, e.g., Codeblock 6, lines 26-27), where var specifies the weights and bias to apply to the input x to circuit3. This corresponds to the execution of the layers (result is what is returned in the last line) from Q3b_variational-classifier-iris, page 2:
	def circuit(weights, angles=None):
	 """The circuit of the variational classifier."""
	 statepreparation(angles)

	 for W in weights:
	 layer(W)
	 return qml.expval.PauliZ(0)
)
	determining, by the first processor, a new set of parameters for the quantum feature map circuit; and (Bergholm, page 2, left column, Figure 1 teaches the iterative optimization with updates at every iteration, and in the machine learning example at  page 7, Codeblock 7, lines 15-16 teach iteration in optimization steps updating the parameters of the variational circuit at every iteration. This corresponds to the for loop from Q3b_variational-classifier-iris, pages 4:
	for it in range(60):
		 # Update the weights by one optimizer step
		 batch_index = np.random.randint(0, num_train, (batch_size, ))

		 Y_train_batch = Y_train[batch_index]
		 var = opt.step(lambda v: cost(v, feats_train_batch, Y_train_batch), var)
)
	parameterizing, by the first processor, the quantum feature map circuit with the new set of parameters. (Bergholm, page 2, left column, Figure 1 teaches the iterative optimization with updates at every iteration, and in the machine learning example at  page 7, Codeblock 7, lines 15-16 teach iteration in optimization steps updating the parameters of the variational circuit at every iteration. The newly computed “var” would then be used in the model definition at page 7, Codeblock 6, lines 25-28, which includes setting the quantum circuit “circuit3” to use the weights specified by “var” (see especially line 28). In Q3b_variational-classifier-iris, for loop code block presented in the previous limitation, the “opt.step” portion calls back and uses the circuit with the new parameters specified by “var” in each iteration.)
	Bergholm does not appear to explicitly teach 
	the set of quantum maps corresponding to a set of quantum kernels;
	However, Schuld—directed to analogous art—teaches
	the set of quantum maps corresponding to a set of quantum kernels; (Abstract indicates that “the quantum device estimates inner products of quantum states to compute a classically intractable kernel. This kernel can be fed into any classical kernel method”. See also second paragraph of the introduction. Pages 3-4, second paragraph of section “C. Input encoding as a feature map” describes mapping an input x being mapped into Hilbert space with the mapping corresponding to a quantum kernel κ. Page 4, first two paragraphs of section “A. Feature-encoding circuits” describes a circuit for performing the encoding of a feature into Hilbert space with the embeddings/mappings corresponding to kernels. )
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Bergholm to map using quantum kernels as taught by Schuld and described above because this “opens up a promising avenue to quantum machine learning, in which we can generically use quantum devices for pattern recognition” and because “[n]onlinear feature maps also circumvent the need to implement nonlinear transformations on amplitude-encoded data” (Schuld, page 2, last paragraph of Section I). Schuld is also explicitly cited by Bergheim in relation to the feature maps (Bergholm, page 2, footnote 4). 

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	applying the parameterized quantum feature map circuit to the selected sampled objects to compute new output vectors. (Bergholm, page 7, Codeblock 7, lines 15-16 teach iteration in optimization steps updating the parameters of the variational circuit at every iteration and computing new outputs. The new outputs are computed at Codeblock 6, lines 31-32. Q3b_variational-classifier-iris makes new predictions for the validation set each time through the loop, page 4:
	# Compute predictions on train and validation set
	 predictions_train = [np.sign(variational_classifier(var, angles=f)) for f in feats_train]
	 predictions_val = [np.sign(variational_classifier(var, angles=f)) for f in feats_val]
 )


	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	wherein the quantum feature map circuit includes a set of single qubit rotation gates. (Bergholm, page 5, caption of Figure 6 teach such rotation gates. See also second paragraph of “Optimization” section on page 5. In Q3b_variational-classifier-iris, pages 1-2:
def statepreparation(a):
		 """Quantum circuit to encode a positive, normalized 4-d vector
		 into the amplitudes of 2 qubits.
		 Args:
			 a: feature vector of rotation angles
		 """
		 # encode absolute values
		 qml.RY(a[0], wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[1], wires=1)
		 qml.CNOT(wires=[0, 1])
		qml.RY(a[2], wires=1)
		 qml.PauliX(wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[3], wires=1)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[4], wires=1)
		 qml.PauliX(wires=0)

The RY gates are examples of single qubit rotation gates. The terminology is explained in “Basic Tutorial: qubit rotation”. In particular, page 1:

:math:`|0\rangle = \begin{bmatrix}1 & 0 \end{bmatrix}^T`,
and rotate it around the x-axis by applying the gate
.. math::
 	R_x(\phi_1) = e^{-i \phi_1 \sigma_x /2} =
	 \begin{bmatrix} \cos \frac{\phi_1}{2} & -i \sin \frac{\phi_1}{2} \\
		 -i \sin \frac{\phi_1}{2} & \cos \frac{\phi_1}{2}
	 \end{bmatrix},
and then around the y-axis via the gate
.. math::
	 R_y(\phi_2) = e^{-i \phi_2 \sigma_y/2} =
	 \begin{bmatrix} \cos \frac{\phi_2}{2} & - \sin \frac{\phi_2}{2} \\
		\sin \frac{\phi_2}{2} & \cos \frac{\phi_2}{2}
 \end{bmatrix}.
)

	Regarding claim 7, the rejection of claim 6 is incorporated herein. Furthermore, Bergholm teaches
	wherein a subset of the set of single qubit rotation gates include a rotation angle. (Bergholm, page 5, caption of Figure 6 teach such rotation gates. See also second paragraph of “Optimization” section on page 5. In Q3b_variational-classifier-iris, pages 1-2:
def statepreparation(a):
		 """Quantum circuit to encode a positive, normalized 4-d vector
		 into the amplitudes of 2 qubits.
		 Args:
			 a: feature vector of rotation angles
		 """
		 # encode absolute values
		 qml.RY(a[0], wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[1], wires=1)
		 qml.CNOT(wires=[0, 1])
		qml.RY(a[2], wires=1)
		 qml.PauliX(wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[3], wires=1)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[4], wires=1)
		 qml.PauliX(wires=0)

The RY gates are examples of single qubit rotation gates which include an angle (e.g., a[0], a[1], etc.). The terminology is explained in “Basic Tutorial: qubit rotation” as indicated with respect to claim 6. )

	Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Bergholm teaches
	wherein the rotation angle corresponds to the new set of parameters. (Bergholm, page 5, caption of Figure 6 teach such rotation gates. See also second paragraph of “Optimization” section on page 5. Page 3, Figures 3 and 4 teach parameterization of the quantum circuit through the rotation angles of the rotation gates. Figures 3 and 4 are explained in “Examples of hybrid optimization tasks” on page 3. In Q3b_variational-classifier-iris, pages 1-2:
	def statepreparation(a):
		 """Quantum circuit to encode a positive, normalized 4-d vector
		 into the amplitudes of 2 qubits.
		 Args:
			 a: feature vector of rotation angles
		 """
		 # encode absolute values
		 qml.RY(a[0], wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[1], wires=1)
		 qml.CNOT(wires=[0, 1])
		qml.RY(a[2], wires=1)
		 qml.PauliX(wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[3], wires=1)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[4], wires=1)
		 qml.PauliX(wires=0)

The RY gates are examples of single qubit rotation gates which include an angle (e.g., a[0], a[1], etc.). The terminology is explained in “Basic Tutorial: qubit rotation” as indicated with respect to claim 6. Q3b_variational-classifier-iris calls the variational classifier with var and angles = f (i.e., they correspond to the same function call). This is page 4 of Q3b_variational-classifier-iris:
	predictions_val = [np.sign(variational_classifier(var, angles=f)) for f in feats_val]

Tracing through the function calls, “f” ends up being the input into “statepreparation” which specifies the angles of rotation.)

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	wherein the first processor is a classical processor. (Bergholm, page 2, left column, caption of Figure 1: "The output of the classical node is the objective for optimization”. The description of performing the classical functions is provided in the last paragraph of page 1, continuing onto page 2.)


	wherein the set of parameters correspond to a set of weights and a set of biases of a neural network (Page 7, Codeblock 6, lines 25-28 show the parameters being weights and biases. Page 1, Introduction, third paragraph indicates that the model may be a generative adversarial network (a special type of neural network).)

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), and further in view of “Brummer” (Phase and Amplitude Modulator for Microwave Pulse Generation).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	parameterize the quantum feature map circuit. (Bergholm, page 1, Figure 1 teaches such evaluation being made on the quantum node/processor on the right, and in the machine learning example at page 7, Codeblock 6, lines 14-23,28 teach applying said evaluation by a call to the quantum processor. The set of parameters is specified by “var” (see, e.g., Codeblock 6, lines 26-27), where var specifies the weights and bias to apply to the input x to circuit3. This corresponds to the execution of the layers (result is what is returned in the last line) from Q3b_variational-classifier-iris, page 2:
	def circuit(weights, angles=None):
	 """The circuit of the variational classifier."""
	 statepreparation(angles)

	 for W in weights:
	 layer(W)
	 return qml.expval.PauliZ(0)
)
	The combination of Bergholm and Schuld does not appear to explicitly teach 
	varying an amplitude of a microwave pulse of the quantum processor 
	However, Brummer—directed to analogous art—teaches
	varying an amplitude of a microwave pulse of the quantum processor (Brummer, Abstract describes a microwave amplitude/phase modulator which may be used in quantum computing. Page 583, right hand column, second paragraph describes performing qubit gate operations using microwave pulses of varying phase and amplitude.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to use microwave pulse amplitude/phase to control the quantum circuit as taught by Brummer because “Our approach to deliver increased capacity centers on the development of miniaturized microwave filters, mixers, and modulators using Superconducting Monolithic Microwave Integrated Circuit (SMMIC) technologies, to implement a cryogenically-based, pulsed-microwave control and readout capability. Due to the use of cryogenic circuitry, which allows placement of control and readout components in close proximity to the superconducting qubits, our approach promises not only to decrease power dissipation
and reduce pulse dispersion, but also enable fast, low-power multiplexing, and provide intrinsically low-noise performance in comparison with the best known state-of-the-art alternative” as described by Brummer in the first paragraph of the Introduction.

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	parameterize the quantum feature map circuit. (Bergholm, page 1, Figure 1 teaches such evaluation being made on the quantum node/processor on the right, and in the machine learning example at page 7, Codeblock 6, lines 14-23,28 teach applying said evaluation by a call to the quantum processor. The set of parameters is specified by “var” (see, e.g., Codeblock 6, lines 26-27), where var specifies the weights and bias to apply to the input x to circuit3. This corresponds to the execution of the layers (result is what is returned in the last line) from Q3b_variational-classifier-iris, page 2:
	def circuit(weights, angles=None):
	 """The circuit of the variational classifier."""
	 statepreparation(angles)

	 for W in weights:
	 layer(W)
	 return qml.expval.PauliZ(0)
)

	varying a phase of a microwave pulse of the quantum processor 
	However, Brummer—directed to analogous art—teaches
	varying a phase of a microwave pulse of the quantum processor (Brummer, Abstract describes a microwave amplitude/phase modulator which may be used in quantum computing. Page 583, right hand column, second paragraph describes performing qubit gate operations using microwave pulses of varying phase and amplitude.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), further in view of “Baylor” (TFX: A TensorFlow-Based Production-Scale Machine Learning Platform).

	Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach 
	determining that the new set of parameters produces a measure of accuracy greater than a predetermined threshold value.
	However, Baylor—directed to analogous art—teaches
	determining that the new set of parameters produces a measure of accuracy greater than a predetermined threshold value. (Baylor, section 5.3., pages 1392-1393, first two paragraphs teaches deploying a model based on a comparison between the model accuracy and a threshold.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to compare the accuracy with a threshold to “ensure that the updated models are good. We validate that .

	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), further in view of “Du” (The Expressive Power of Parameterized Quantum Circuits). 

	Regarding claim 11, the rejection of claim 1 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach 
	wherein the quantum feature map circuit includes a set of controlled phase gates. 
	However, Du—directed to analogous art—teaches
	wherein the quantum feature map circuit includes a set of controlled phase gates.  (Du, Page 4, section D, second paragraph describes using phase gates. Page 9, right hand column, paragraph following Figure 14 describes using controlled rotational qubit gates such as controlled phase gates, which include a parameter which specifies an angle of rotation.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to use parametrized controlled phase gates as described by Du because BQC (a particular class of quantum circuits described in the last paragraph of section I on page 2 of Du) “can efficiently simulate the probability distribution generated by post-IQP circuits. It has stronger expressive power over MPQCs without ancillary qubits. In addition, the post-selection operation enables BQC to accomplish machine learning tasks without knowledge about prior distributions. We perform two numerical simulations to validate the effectiveness of BQC. The first numerical simulation uses BQC to generate BAS images, in which BQC outperforms state-of-the-art PQCs. The second numerical simulation uses BQC to learn the
class prior distribution, which is highly desirable for semisupervised learning. The simulation results demonstrate that BQC can accurately estimate the prior distributions “ (Du, page 13, first full paragraph). 

	Regarding claim 12, the rejection of claim 11 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach
	wherein the set of controlled phase gates include a phase gate angle.
	However, Du—directed to analogous art—teaches 
	wherein the set of controlled phase gates include a phase gate angle. (Du, Page 4, section D, second paragraph describes using phase gates. Page 9, right hand column, paragraph following Figure 14 describes using controlled rotational qubit gates such as controlled phase gates, which include a parameter which specifies an angle of rotation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 11.

	Regarding claim 13, the rejection of claim 12 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach
	wherein the phase gate angle corresponds to the set of parameters
	However, Du—directed to analogous art—teaches
	wherein the phase gate angle corresponds to the set of parameters. (Du, Page 4, section D, second paragraph describes using phase gates. Page 9, right hand column, paragraph following Figure 14 describes using controlled rotational qubit gates such as controlled phase gates, which include a parameter which specifies an angle of rotation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 11.
	
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), in view of Aspuru-Guzik (US 2020/0274554 A1).

	Regarding claim 14, the rejection of claim 1 is incorporated herein. As described in detail with respect to claim 1, Bergholm as modified by Schuld teaches the method of claim 1. Bergholm further teaches program instructions for performing the steps described above with respect to claim 1 in Codeblocks 6 and 7 and Q3b_variational-classifier-iris. The combination of Bergholm and Schuld does not appear to explicitly teach 
	A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices 
	However, Aspuru-Guzik—directed to analogous art—teaches
	A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices (Aspuru-Guzik, Abstract describes training a quantum circuit to produce outputs given inputs. [0161] indicates that the instructions for training may be stored on a computer readable storage medium (e.g., a hard disk).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to store the instructions on a computer readable medium as taught by Aspuru-Guzik because that allows for the instructions to be retained and stored for use by an instruction execution device as described by Aspuru-Guzik at [0161]. 

	Regarding claim 20, the rejection of claim 1 is incorporated herein. Bergholm as modified by Schuld teaches performing the method which is specified by the instructions of claim 20 as described in detail regarding claim 1. Furthermore, Bergholm teaches
	A computer system comprising one or more processors, (Bergholm, Figure 1 shows a basic example including a quantum device (i.e., a quantum processor) along with a classical node (i.e., a classical processor).)
	and program instructions … for execution by at least one of the one or more processors…the stored program instructions comprising: program instructions to… (Bergholm, Codeblocks 6 and 7 and Q3b_variational-classifier-iris provide program instructions for performing the various steps as described above with respect to claim 1.)
	The combination of Bergholm and Schuld does not appear to explicitly teach 
	one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: (Aspuru-Guzik, Abstract describes training a quantum circuit to produce outputs given inputs. [0157, 0161] indicates that the instructions for training may be stored on a computer readable storage medium (e.g., a hard disk) and that the system may include memory which may include program modules for carrying out various functions.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to store the instructions on a computer readable medium as taught by Aspuru-Guzik because that allows for the instructions to be retained and stored for use by an instruction execution device as described by Aspuru-Guzik at [0161].

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), in view of “Aspuru-Guzik” (US 2020/0274554 A1), and further in view of “Brummer” (Phase and Amplitude Modulator for Microwave Pulse Generation).

Claims 15-16 are substantially similar to claims 2-3, respectively, and are rejected with the same rationale in view of the rejection of claim 14, mutatis mutandis.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), in view of “Aspuru-Guzik” (US 2020/0274554 A1), further in view of “Baylor” (TFX: A TensorFlow-Based Production-Scale Machine Learning Platform).

	Claim 17 is substantially similar to claim 4, and is rejected with the same rationale in view of the rejection of claim 14, mutatis mutandis.

	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), in view of Aspuru-Guzik (US 2020/0274554 A1), with “Technopedia” (Electronic Software Distribution (ESD)) providing evidence for motivation to combine references.

	Regarding claim 18, the rejection of claim 14 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach 
	wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system. 
	However, Aspuru-Guzik—directed to analogous art—teaches
	wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system. (Aspuru-Guzik, [0162]: “Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld so that the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system as taught by Aspuru-Guzik because “[t]here are many significant advantages of electronic software distribution. Compared to software distribution on physical media, the cost of electronic software distribution is far less. There is also less time involved with regards to order and delivery of software” (Technopedia, last paragraph).

	Regarding claim 19, the rejection of claim 14 is incorporated herein. 
	wherein the program instructions are stored in a computer readable storage device in a server data processing system, and wherein the program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. (Aspuru-Guzik, [0162]: “Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network .” [0153]: “Computer system / server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network.”)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld so that the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Killoran (Continuous-variable quantum neural networks) – Abstract describes creating continuous-variable quantum neural networks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121